Methode Electronics, Inc.

Director Deferred Compensation Plan

Effective May 1, 2006

Copyright © 2006

By Clark Consulting, Inc.

1

All Rights Reserved
TABLE OF CONTENTS

          Page
ARTICLE 1
ARTICLE 2
2.1
2.2
ARTICLE 3
3.1
3.2
3.3
3.4
3.5
3.6
3.7
3.8
ARTICLE 4
4.1
4.2
4.3
4.4
ARTICLE 5
5.1
5.2
ARTICLE 6
6.1
6.2
ARTICLE 7
7.1
7.2
7.3
7.4
7.5
7.6
ARTICLE 8
8.1
8.2
8.3
8.4
ARTICLE 9
9.1
9.2
9.3
9.4
9.5
9.6
ARTICLE 10
10.1
ARTICLE 11
11.1
11.2
11.3
11.4
11.5
ARTICLE 12
12.1
12.2
12.3
ARTICLE 13
13.1
13.2
13.3
13.4
13.5
13.6
13.7
13.8
13.9
13.10
13.11
13.12
13.13
13.14
13.15
13.16
13.17
  Definitions
Selection, Enrollment, Eligibility
Selection by Committee
Enrollment and Eligibility Requirements; Commencement of Participation
Deferral Commitments/ Vesting/Crediting/Taxes
Minimum Deferrals
Maximum Deferral
Election to Defer; Effect of Election Form
Withholding and Crediting of Annual Deferral Amounts
Crediting of Amounts after Benefit Distribution
Vesting
Crediting/Debiting of Account Balances
Taxes
Scheduled Distributions; Unforeseeable Emergencies
Scheduled Distributions
Postponing Scheduled Distributions
Other Benefits Take Precedence Over Scheduled Distributions
Unforeseeable Emergencies
Separation Benefit
Separation Benefit
Payment of Separation Benefit
Death Benefit
Death Benefit
Payment of Death Benefit
Beneficiary Designation
Beneficiary
Beneficiary Designation; Change; Spousal Consent
Acknowledgement
No Beneficiary Designation
Doubt as to Beneficiary
Discharge of Obligations
Termination of Plan, Amendment or Modification
Termination of Plan
Amendment
Plan Agreement
Effect of Payment
Administration
Committee Duties
Administration Upon Change In Control
Agents
Binding Effect of Decisions
Indemnity of Committee
Information
Other Benefits and Agreements
Coordination with Other Benefits
Claims Procedures
Presentation of Claim
Notification of Decision
Review of a Denied Claim
Decision on Review
Legal Action
Trust
Establishment of the Trust
Interrelationship of the Plan and the Trust
Distributions From the Trust
Miscellaneous
Status of Plan
Unsecured General Creditor
Company’s Liability
Nonassignability
Not a Contract of Directorship or Employment
Furnishing Information
Terms
Captions
Governing Law
Notice
Successors
Spouse’s Interest
Validity
Incompetent
Court Order
Distribution in the Event of Income Inclusion Under 409A
Insurance

2

METHODE ELECTRONICS, INC.
DIRECTOR DEFERRED COMPENSATION PLAN
Effective May 1, 2006

Purpose

The purpose of this Plan is to provide specified benefits to non-employee
members of the board of directors of the Company who contribute materially to
the continued growth, development and future business success of the Company.
This Plan shall be unfunded for tax purposes and for purposes of Title I of
ERISA.

ARTICLE 1

Definitions

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:



1.1   “Account Balance” shall mean, with respect to a Participant, an entry on
the records of the Company equal to the Deferral Account balance. The Account
Balance shall be a bookkeeping entry only and shall be utilized solely as a
device for the measurement and determination of the amounts to be paid to a
Participant, or his or her designated Beneficiary, pursuant to this Plan.



1.2   “Annual Deferral Amount” shall mean that portion of a Participant’s
Director Fees that a Participant defers in accordance with Article 3 for any one
Plan Year, without regard to whether such amounts are withheld and credited
during such Plan Year. In the event of a Participant’s Separation from Service
or death prior to the end of a Plan Year, such year’s Annual Deferral Amount
shall be the actual amount withheld prior to such event.



1.3   “Annual Installment Method” shall be an annual installment payment over
the number of years selected by the Participant in accordance with this Plan,
calculated as follows: (i) for the first annual installment, the Participant’s
vested Account Balance shall be calculated as of the close of business on or
around the Participant’s Benefit Distribution Date, as determined by the
Committee in its sole discretion, and (ii) for remaining annual installments,
the Participant’s vested Account Balance shall be calculated on every
anniversary of such calculation date, as applicable. Each annual installment
shall be calculated by multiplying this balance by a fraction, the numerator of
which is one and the denominator of which is the remaining number of annual
payments due the Participant. By way of example, if the Participant elects a ten
(10) year Annual Installment Method for the Separation Benefit, the first
payment shall be 1/10 of the vested Account Balance, calculated as described in
this definition. The following year, the payment shall be 1/9 of the vested
Account Balance, calculated as described in this definition.



1.4   “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 7, that are entitled to receive
benefits under this Plan upon the death of a Participant.



1.5   “Beneficiary Designation Form” shall mean the form established from time
to time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.



1.6   “Benefit Distribution Date” shall mean the date that triggers distribution
of a Participant’s vested Account Balance. A Participant’s Benefit Distribution
Date shall be determined upon the occurrence of any one of the following:



  (a)   If the Participant experiences a Separation from Service, his or her
Benefit Distribution Date shall be the date on which the Participant experiences
a Separation from Service; provided, however, in the event the Participant
changes his or her Separation Benefit election in accordance with
Section 5.2(b), his or her Benefit Distribution Date shall be postponed in
accordance with Section 5.2(b); or



  (b)   The date on which the Committee is provided with proof that is
satisfactory to the Committee of the Participant’s death, if the Participant
dies prior to the complete distribution of his or her vested Account Balance.



1.7   “Board” shall mean the board of directors of the Company.



1.8   “Change in Control” shall mean a “change in control event” as defined in
accordance with Code Section 409A and related Treasury guidance and Regulations.



1.9   “Claimant” shall have the meaning set forth in Section 11.1.



1.10   “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.



1.11   “Committee” shall mean the committee described in Article 9.



1.12   “Company” shall mean Methode Electronics, Inc., a Delaware corporation,
and any successor to all or substantially all of the Company’s assets or
business.



1.13   “Death Benefit” shall mean the benefit set forth in Article 6.



1.14   “Deferral Account” shall mean (i) the sum of all of a Participant’s
Annual Deferral Amounts, plus (ii) amounts credited or debited to the
Participant’s Deferral Account in accordance with this Plan, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to his or her Deferral Account.



1.15   “Director” shall mean any non-employee member of the board of directors
of the Company.



1.16   “Director Fees” shall mean the annual fees earned by a Director from the
Company, including cash retainer fees and cash meetings fees, as compensation
for serving on the board of directors or any committee of the board of
directors.



1.17   “Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.



1.18   “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.



1.19   “First Plan Year” shall mean the period beginning May 1, 2006, and ending
December 31, 2006.



1.20   “Participant” shall mean any Director (i) who is selected to participate
in the Plan, (ii) who submits an executed Plan Agreement, Election Form and
Beneficiary Designation Form, which are accepted by the Committee, and
(iii) whose Plan Agreement has not terminated.



1.21   “Plan” shall mean the Methode Electronics, Inc. Director Deferred
Compensation Plan, which shall be evidenced by this instrument and by each Plan
Agreement, as they may be amended from time to time.



1.22   “Plan Agreement” shall mean a written agreement, as may be amended from
time to time, which is entered into by and between the Company and a
Participant. Each Plan Agreement executed by a Participant and the Company shall
provide for the entire benefit to which such Participant is entitled under the
Plan; should there be more than one Plan Agreement, the Plan Agreement bearing
the latest date of acceptance by the Company shall supersede all previous Plan
Agreements in their entirety and shall govern such entitlement. The terms of any
Plan Agreement may be different for any Participant, and any Plan Agreement may
provide additional benefits not set forth in the Plan or limit the benefits
otherwise provided under the Plan; provided, however, that any such additional
benefits or benefit limitations must be agreed to by both the Company and the
Participant.



1.23   “Plan Year” shall, except for the First Plan Year, mean a period
beginning on January 1 of each calendar year and continuing through December 31
of such calendar year.



1.24   “Scheduled Distribution” shall mean the distribution set forth in
Section 4.1.



1.25   “Separation Benefit” shall mean the benefit set forth in Article 5.



1.26   “Separation from Service” shall mean the separation from service with the
Company, voluntarily or involuntarily, for any reason other than death, in
accordance with Code Section 409A and related Treasury guidance and Regulations.



1.27   “Terminate the Plan”, “Termination of the Plan” shall mean a
determination by the Board that (i) all Participants shall no longer be eligible
to participate in the Plan, and (ii) no new deferral elections for such
Participants shall be permitted under this Plan.



1.28   “Trust” shall mean one or more trusts established by the Company in
accordance with Article 12.



1.29   “Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant or his or her Beneficiary resulting from (i) an illness or accident
of the Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or
the Participant’s or Beneficiary’s dependent (as defined in Code
Section 152(a)), (ii) a loss of the Participant’s or Beneficiary’s property due
to casualty, or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant or the Participant’s Beneficiary, all as determined in the sole
discretion of the Committee.

ARTICLE 2

Selection, Enrollment, Eligibility



2.1   Selection by Committee. Participation in the Plan shall be limited to
Directors. From that group, the Committee shall select, in its sole discretion,
those individuals who may actually participate in this Plan.



2.2   Enrollment and Eligibility Requirements; Commencement of Participation.



  (a)   As a condition to participation, each Director who is eligible to
participate in the Plan effective as of the first day of a Plan Year shall
complete, execute and return to the Committee a Plan Agreement, an Election Form
and a Beneficiary Designation Form, prior to the first day of such Plan Year, or
such other earlier deadline as may be established by the Committee in its sole
discretion. In addition, the Committee shall establish from time to time such
other enrollment requirements as it determines, in its sole discretion, are
necessary. With respect to the First Plan Year, each Director must complete
these requirements within thirty (30) days of the date on which such Director
becomes eligible to participate in the Plan. Except as provided in
Section 2.2(b) below, with respect to any Plan Year after the First Plan Year,
each Director must complete these requirements prior to the first day of such
Plan Year, or such other earlier deadline as may be established by the Committee
in its sole discretion.



  (b)   A Director who first becomes eligible to participate in this Plan after
the first day of a Plan Year must complete, execute and return to the Committee
a Plan Agreement, an Election Form and a Beneficiary Designation Form within
thirty (30) days after he or she first becomes eligible to participate in the
Plan, or within such other earlier deadline as may be established by the
Committee, in its sole discretion, in order to participate for that Plan Year.
In such event, such person’s participation in this Plan shall not commence
earlier than the date determined by the Committee pursuant to Section 2.2(c) and
such person shall not be permitted to defer under this Plan any portion of his
or her Director Fees that are paid with respect to services performed prior to
his or her participation commencement date, except to the extent permissible
under Code Section 409A and related Treasury guidance or Regulations.



  (c)   Each Director who is eligible to participate in the Plan shall commence
participation in the Plan on the date that the Committee determines, in its sole
discretion, that the Director has met all enrollment requirements set forth in
this Plan and required by the Committee, including returning all required
documents to the Committee within the specified time period. Notwithstanding the
foregoing, the Committee shall process such Participant’s deferral election as
soon as administratively practicable after such deferral election is submitted
to and accepted by the Committee.



  (d)   If a Director fails to meet all requirements contained in this
Section 2.2 within the period required, that Director shall not be eligible to
participate in the Plan during such Plan Year.

ARTICLE 3

Deferral Commitments/Vesting/Crediting/Taxes



3.1   Minimum Deferrals. For each Plan Year, a Participant may elect to defer,
as his or her Annual Deferral Amount, Director Fees in the following minimum
amounts:

         

3

         
Deferral
  Minimum Amount
 
       
Director Fees
  $ 0  
 
       



3.2   Maximum Deferral.



  (a)   Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Director Fees up to the following
maximum percentages:

          Deferral   Maximum Percentage
Director Fees
    100 %
 
       



  (b)   Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, or in the case of the
First Plan Year of the Plan itself, the maximum Annual Deferral Amount shall be
limited to the amount of compensation not yet earned by the Participant as of
the date the Participant submits a Plan Agreement and Election Form to the
Committee for acceptance. For compensation that is earned based upon a specified
performance period, the Participant’s deferral election will apply to the
portion of such compensation that is equal to (i) the total amount of
compensation for the performance period, multiplied by (ii) a fraction, the
numerator of which is the number of days remaining in the service period after
the Participant’s deferral election is made, and the denominator of which is the
total number of days in the performance period.



3.3   Election to Defer; Effect of Election Form.



  (a)   First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2 above) and accepted by the Committee.



  (b)   Subsequent Plan Years. For each succeeding Plan Year, a Participant may
elect to defer Director Fees and make such other elections as the Committee
deems necessary or desirable under the Plan by timely delivering a new Election
Form to the Committee, in accordance with its rules and procedures, before the
December 31st preceding the Plan Year in which such compensation is earned, or
before such other deadline established by the Committee in accordance with the
requirements of Code Section 409A and related Treasury guidance or Regulations.
For compensation which is earned over one or more consecutive fiscal years that
is not payable during the service period, the Committee may determine that a
Participant may defer such compensation by making an election before the last
day of the fiscal year preceding the first fiscal year in which the services are
performed.



3.4   Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Director Fees portion of the Annual Deferral Amount shall be withheld at the
time such Director Fees are or otherwise would be paid to the Participant,
whether or not this occurs during the Plan Year itself. Annual Deferral Amounts
shall be credited to a Participant’s Deferral Account at the time such amounts
would otherwise have been paid to the Participant.



3.5   Crediting of Amounts after Benefit Distribution. Notwithstanding any
provision in this Plan to the contrary, should the complete distribution of a
Participant’s vested Account Balance occur prior to the date on which any
portion of the Annual Deferral Amount that a Participant has elected to defer in
accordance with Section 3.3, would otherwise be credited to the Participant’s
Account Balance, such amounts shall not be credited to the Participant’s Account
Balance, but shall be paid to the Participant in a manner determined by the
Committee, in its sole discretion.



3.6   Vesting. A Participant shall at all times be 100% vested in his or her
Deferral Account.



3.7   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:



  (a)   Measurement Funds. The Participant may elect one or more of the
measurement funds selected by the Committee, in its sole discretion, which are
based on certain mutual funds (the “Measurement Funds”), for the purpose of
crediting or debiting additional amounts to his or her Account Balance. As
necessary, the Committee may, in its sole discretion, discontinue, substitute or
add a Measurement Fund. Each such action will take effect as of the first day of
the first calendar quarter that begins at least thirty (30) days after the day
on which the Committee gives Participants advance written notice of such change.



  (b)   Election of Measurement Funds. A Participant, in connection with his or
her initial deferral election in accordance with Section 3.3(a) above, shall
elect, on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.7(a) above) to be used to determine the amounts to be credited or
debited to his or her Account Balance. If a Participant does not elect any of
the Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion. The
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
as of the first business day deemed reasonably practicable by the Committee, in
its sole discretion, and shall continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence. Notwithstanding the foregoing, the Committee, in its
sole discretion, may impose limitations on the frequency with which one or more
of the Measurement Funds elected in accordance with this Section may be added or
deleted by such Participant; furthermore, the Committee, in its sole discretion,
may impose limitations on the frequency with which the Participant may change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund.



  (c)   Proportionate Allocation. In making any election described in Section
3.7(b) above, the Participant shall specify on the Election Form, in increments
of one percent (1%), the percentage of his or her Account Balance or Measurement
Fund, as applicable, to be allocated/reallocated.



  (d)   Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.



  (e)   No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation of his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the investments on which the Measurement Funds are based, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company.



3.8   Taxes. The Company, or the trustee of the Trust, shall withhold from any
payments made to a Participant under this Plan all federal, state and local
income, employment and other taxes required to be withheld by the Company, or
the trustee of the Trust, in connection with such payments, in amounts and in a
manner to be determined in the sole discretion of the Company and the trustee of
the Trust.

ARTICLE 4

Scheduled Distributions; Unforeseeable Emergencies



4.1   Scheduled Distributions. In connection with each election to defer an
Annual Deferral Amount, a Participant may irrevocably elect to receive a
Scheduled Distribution, in the form of a lump sum payment, from the Plan with
respect to all or a portion of the Annual Deferral Amount. The Scheduled
Distribution shall be a lump sum payment in an amount that is equal to the
portion of the Annual Deferral Amount the Participant elected to have
distributed as a Scheduled Distribution, plus amounts credited or debited in the
manner provided in Section 3.7 above on that amount, calculated as of the close
of business on or around the date on which the Scheduled Distribution becomes
payable, as determined by the Committee in its sole discretion. Subject to the
other terms and conditions of this Plan, each Scheduled Distribution elected
shall be paid out during a sixty (60) day period commencing immediately after
the first day of any Plan Year designated by the Participant (the “Scheduled
Distribution Date”). The Plan Year designated by the Participant must be at
least three (3) Plan Years after the end of the Plan Year to which the
Participant’s deferral election described in Section 3.3 relates, unless
otherwise provided on an Election Form approved by the Committee in its sole
discretion. By way of example, if a Scheduled Distribution is elected for the
Annual Deferral Amount earned in the Plan Year commencing January 1, 2007, the
earliest Scheduled Distribution Date that may be designated by the Participant
would be January 1, 2011, and the Scheduled Distribution would become payable
during the sixty (60) day period commencing immediately after such Scheduled
Distribution Date.



4.2   Postponing Scheduled Distributions. A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out during a sixty (60) day period commencing immediately after an allowable
alternative distribution date designated by the Participant in accordance with
this Section 4.2. In order to make this election, the Participant must submit a
new Scheduled Distribution Election Form to the Committee in accordance with the
following criteria:



  (a)   Such Scheduled Distribution Election Form must be submitted to and
accepted by the Committee in its sole discretion at least twelve (12) months
prior to the Participant’s previously designated Scheduled Distribution Date;



  (b)   The new Scheduled Distribution Date selected by the Participant must be
the first day of a Plan Year, and must be at least five years after the
previously designated Scheduled Distribution Date; and



  (c)   The election of the new Scheduled Distribution Date shall have no effect
until at least twelve (12) months after the date on which the election is made.



4.3   Other Benefits Take Precedence Over Scheduled Distributions. Should a
Benefit Distribution Date occur that triggers a benefit under Articles 5 or 6,
any Annual Deferral Amount that is subject to a Scheduled Distribution election
under Section 4.1 shall not be paid in accordance with Section 4.1, but shall be
paid in accordance with the other applicable Article. Notwithstanding the
foregoing, the Committee shall interpret this Section 4.3 in a manner that is
consistent with Code Section 409A and related Treasury guidance and Regulations.



4.4   Unforeseeable Emergencies.



  (a)   If the Participant experiences an Unforeseeable Emergency, the
Participant may petition the Committee to receive a partial or full payout from
the Plan, subject to the provisions set forth below.



  (b)   The payout, if any, from the Plan shall not exceed the lesser of (i) the
Participant’s vested Account Balance, calculated as of the close of business on
or around the date on which the amount becomes payable, as determined by the
Committee in its sole discretion, or (ii) the amount necessary to satisfy the
Unforeseeable Emergency, plus amounts necessary to pay Federal, state, or local
income taxes or penalties reasonably anticipated as a result of the
distribution. Notwithstanding the foregoing, a Participant may not receive a
payout from the Plan to the extent that the Unforeseeable Emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by cessation
of deferrals under this Plan.



  (c)   If the Committee, in its sole discretion, approves a Participant’s
petition for payout from the Plan, the Participant shall receive a payout from
the Plan within sixty (60) days of the date of such approval, and the
Participant’s deferrals under the Plan shall be terminated as of the date of
such approval. Notwithstanding the foregoing, the Committee shall interpret all
provisions relating to a payout under this Section 4.4 in a manner that is
consistent with Code Section 409A and related Treasury guidance and Regulations.

ARTICLE 5

Separation Benefit



5.1   Separation Benefit. A Participant who experiences a Separation from
Service shall receive, as a Separation Benefit, his or her vested Account
Balance, calculated as of the close of business on or around the Participant’s
Benefit Distribution Date, as determined by the Committee in its sole
discretion.



5.2   Payment of Separation Benefit.



  (a)   A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive the
Separation Benefit in a lump sum or pursuant to an Annual Installment Method of
up to fifteen (15) years. If a Participant does not make any election with
respect to the payment of the Separation Benefit, then such Participant shall be
deemed to have elected to receive the Separation Benefit in a lump sum.



  (b)   A Participant may change the form of payment of the Separation Benefit
by submitting an Election Form to the Committee in accordance with the following
criteria:



  (i)   The election to modify the Separation Benefit shall have no effect until
at least twelve (12) months after the date on which the election is made; and



  (ii)   The first Separation Benefit payment shall be delayed at least five
(5) years from the Participant’s originally scheduled Benefit Distribution Date
described in Section 1.6(a); and

For purposes of applying the requirements above, the right to receive the
Separation Benefit in installment payments shall be treated as the entitlement
to a single payment. The Committee shall interpret all provisions relating to
changing the Separation Benefit election under this Section 5.2 in a manner that
is consistent with Code Section 409A and related Treasury guidance or
Regulations.

The Election Form most recently accepted by the Committee that has become
effective shall govern the payout of the Separation Benefit.



  (c)   The lump sum payment shall be made, or installment payments shall
commence, no later than sixty (60) days after the Participant’s Benefit
Distribution Date. Remaining installments, if any, shall be paid no later than
sixty (60) days after each anniversary of the Participant’s Benefit Distribution
Date.

ARTICLE 6

Death Benefit



6.1   Death Benefit. The Participant’s Beneficiary(ies) shall receive a Death
Benefit upon the Participant’s death which will be equal to the Participant’s
vested Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as selected by the Committee in its
sole discretion.



6.2   Payment of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) in a lump sum payment no later than sixty
(60) days after the Participant’s Benefit Distribution Date.

ARTICLE 7

Beneficiary Designation



7.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of the Company
in which the Participant participates.



7.2   Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.



7.3   Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.



7.4   No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 7.1, 7.2 and 7.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.



7.5   Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Company to withhold such
payments until that matter is resolved to the Committee’s satisfaction.



7.6   Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Company and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 8

Termination of Plan, Amendment or Modification



8.1   Termination of Plan. Although the Company anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
the Company will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, the Company reserves the right to Terminate the Plan.
In the event of a Termination of the Plan, the Measurement Funds available to
Participants following the Termination of the Plan shall be comparable in number
and type to those Measurement Funds available to Participants in the Plan Year
preceding the Plan Year in which the Termination of the Plan is effective.
Following a Termination of the Plan, Participant Account Balances shall remain
in the Plan until the Participant becomes eligible for the benefits provided in
Articles 4, 5 or 6 in accordance with the provisions of those Articles. The
Termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination. Notwithstanding the foregoing, to the extent
permissible under Code Section 409A and related Treasury guidance or
Regulations, during the thirty (30) days preceding or within twelve (12) months
following a Change in Control the Company shall be permitted to (i) terminate
the Plan by action of the Board, and (ii) distribute the vested Account Balances
to Participants in a lump sum no later than twelve (12) months after the Change
in Control, provided that all other substantially similar arrangements sponsored
by the Company are also terminated and all balances in such arrangements are
distributed within twelve (12) months of the termination of such arrangements.



8.2   Amendment.



  (a)   The Company may, at any time, amend or modify the Plan in whole or in
part. Notwithstanding the foregoing, (i) no amendment or modification shall be
effective to decrease the value of a Participant’s vested Account Balance in
existence at the time the amendment or modification is made, and (ii) no
amendment or modification of this Section 8.2 or Section 9.2 of the Plan shall
be effective.



  (b)   Notwithstanding any provision of the Plan to the contrary, in the event
that the Company determines that any provision of the Plan may cause amounts
deferred under the Plan to become immediately taxable to any Participant under
Code Section 409A, and related Treasury guidance or Regulations, the Company may
(i) adopt such amendments to the Plan and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended tax treatment of
the Plan benefits provided by the Plan and/or (ii) take such other actions as
the Company determines necessary or appropriate to comply with the requirements
of Code Section 409A, and related Treasury guidance or Regulations.



8.3   Plan Agreement. Despite the provisions of Sections 8.1 and 8.2 above, if a
Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Company may only amend or terminate such provisions with
the written consent of the Participant.



8.4   Effect of Payment. The full payment of the Participant’s vested Account
Balance under Articles 4, 5 or 6 of the Plan shall completely discharge all
obligations to a Participant and his or her designated Beneficiaries under this
Plan, and the Participant’s Plan Agreement shall terminate.

ARTICLE 9

Administration



9.1   Committee Duties. Except as otherwise provided in this Article 9, this
Plan shall be administered by a Committee, which shall consist of the Board, or
such committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (ii) decide or resolve any
and all questions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by a Participant or the Company.



9.2   Administration Upon Change In Control. Within one hundred and twenty
(120) days following a Change in Control, the individuals who comprised the
Committee immediately prior to the Change in Control (whether or not such
individuals are members of the Committee following the Change in Control) may,
by written consent of the majority of such individuals, appoint an independent
third party administrator (the “Administrator”) to perform any or all of the
Committee’s duties described in Section 9.1 above, including without limitation,
the power to determine any questions arising in connection with the
administration or interpretation of the Plan, and the power to make benefit
entitlement determinations. Upon and after the effective date of such
appointment, (i) the Company must pay all reasonable administrative expenses and
fees of the Administrator, and (ii) the Administrator may only be terminated
with the written consent of the majority of Participants with an Account Balance
in the Plan as of the date of such proposed termination.



9.3   Agents. In the administration of this Plan, the Committee or the
Administrator, as applicable, may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit (including acting through a
duly appointed representative) and may from time to time consult with counsel.



9.4   Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.



9.5   Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee, any employee of the Company to whom the duties of the
Committee may be delegated, and the Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Plan, except in the case of willful misconduct by the
Committee, any of its members, any such employee or the Administrator.



9.6   Information. To enable the Committee and/or Administrator to perform its
functions, the Company shall supply full and timely information to the Committee
and/or Administrator, as the case may be, on all matters relating to the Plan,
the Trust, the Participants and their Beneficiaries, the Account Balances of the
Participants, the compensation of its Participants, the date and circumstances
of the Separation from Service or death of its Participants, and such other
pertinent information as the Committee or Administrator may reasonably require.

ARTICLE 10

Other Benefits and Agreements



10.1   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
Directors of the Company. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

ARTICLE 11

Claims Procedures



11.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.



11.2   Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than ninety (90) days after receiving the
claim. If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
ninety (90) day period. In no event shall such extension exceed a period of
ninety (90) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render the benefit determination. The
Committee shall notify the Claimant in writing:



  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or



  (b)   that the Committee has reached a conclusion contrary, in whole or in
part, to the Claimant’s requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:



  (i)   the specific reason(s) for the denial of the claim, or any part of it;



  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;



  (iii)   a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary;



  (iv)   an explanation of the claim review procedure set forth in Section 11.3
below; and



  (v)   a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.



11.3   Review of a Denied Claim. On or before sixty (60) days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):



  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;



  (b)   may submit written comments or other documents; and/or



  (c)   may request a hearing, which the Committee, in its sole discretion, may
grant.



11.4   Decision on Review. The Committee shall render its decision on review
promptly, and no later than sixty (60) days after the Committee receives the
Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:



  (a)   specific reasons for the decision;



  (b)   specific reference(s) to the pertinent Plan provisions upon which the
decision was based;



  (c)   a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and



  (d)   a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).



11.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 11 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE 12

Trust



12.1   Establishment of the Trust. In order to provide assets from which to
fulfill the obligations to the Participants and their beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which the Company may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan, (the “Trust”).



12.2   Interrelationship of the Plan and the Trust. The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Company, Participants and the creditors of the Company to the
assets transferred to the Trust. The Company shall at all times remain liable to
carry out its obligations under the Plan.



12.3   Distributions From the Trust. The Company’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Company’s obligations under
this Plan.

ARTICLE 13

Miscellaneous



13.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that is unfunded within the
meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be
administered and interpreted (i) in a manner consistent with that intent, and
(ii) in accordance with Code Section 409A and related Treasury guidance and
Regulations.



13.2   Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company. For purposes of the payment of
benefits under this Plan, any and all of the Company’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Company. The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.



13.3   Company’s Liability. The Company liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Company and a Participant. The Company shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.



13.4   Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.



13.5   Not a Contract of Directorship or Employment. The terms and conditions of
this Plan shall not be deemed to constitute a contract of directorship or
employment between the Company and the Participant. Nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of the
Company or to interfere with the right of the Company to discipline or discharge
the Participant at any time.



13.6   Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.



13.7   Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.



13.8   Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.



13.9   Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Delaware without regard to its conflicts of laws principles.



13.10   Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

 
 
Methode Electronics, Inc.
 
 
Attn: Chief Financial Officer
 
 
7401 West Wilson Avenue
 
 
Chicago, Illinois 60706
 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.



13.11   Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.



13.12   Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.



13.13   Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.



13.14   Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.



13.15   Court Order. The Committee is authorized to comply with any court order
in any action in which the Plan or the Committee has been named as a party,
including any action involving a determination of the rights or interests in a
Participant’s benefits under the Plan. Notwithstanding the foregoing, the
Committee shall interpret this provision in a manner that is consistent with
Code Section 409A and other applicable tax law. In addition, if necessary to
comply with a qualified domestic relations order, as defined in Code Section
414(p)(1)(B), pursuant to which a court has determined that a spouse or former
spouse of a Participant has an interest in the Participant’s benefits under the
Plan, the Committee, in its sole discretion, shall have the right to immediately
distribute the spouse’s or former spouse’s interest in the Participant’s
benefits under the Plan to such spouse or former spouse.



13.16   Distribution in the Event of Income Inclusion Under 409A. If any portion
of a Participant’s Account Balance under this Plan is required to be included in
income by the Participant prior to receipt due to a failure of this Plan to meet
the requirements of Code Section 409A and related Treasury guidance or
Regulations, the Participant may petition the Committee or Administrator, as
applicable, for a distribution of that portion of his or her Account Balance
that is required to be included in his or her income. Upon the grant of such a
petition, which grant shall not be unreasonably withheld, the Company shall
distribute to the Participant an amount equal to the portion of his or her
Account Balance required to be included in income as a result of the failure of
the Plan to meet the requirements of Code Section 409A and related Treasury
guidance or Regulations, which amount shall not exceed the Participant’s unpaid
Account Balance under the Plan. If the petition is granted, such distribution
shall be made within ninety (90) days of the date when the Participant’s
petition is granted. Such a distribution shall affect and reduce the
Participant’s benefits to be paid under this Plan.



13.17   Insurance. The Company, on its own behalf or on behalf of the trustee of
the Trust, and, in their sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Trust may
choose. The Company or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Company shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Company has applied for insurance.

IN WITNESS WHEREOF, the Company has signed this Plan document as of March 16,
2006.

“Company”
Methode Electronics, Inc.,
a Delaware corporation

By:    /s/ Douglas A. Koman     
Title:   Chief Financial Officer  


4